Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.  Claims 1-3 are pending in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keiko Takagi on May 26, 2022.

In the claims:
Claim 3 has been amended as follows--
3. (Currently Amended): The method for manufacturing an alloy ribbon piece
according to claim 1,
wherein[[, in]] the heating[[,]] of the region from the one end to the other end of the amorphous alloy ribbon piece takes place after an elapse of 0.1 seconds or more from the stopping of the heating in the sequentially heating.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, whether taken alone or in any combination, discloses or suggests a heating regimen on an amorphous alloy ribbon piece as defined in claim 1 as amended.  Specifically, the prior art does not disclose or suggest heating a whole region of the piece in a width direction from one end to an intermediate position to more than TC while keeping the temperature on the other side to less than TC and escaping heat due to crystallization to the other end side, stopping the heating, heating the whole region of the piece in the width direction from the one end to the other end to more than TC and escaping heat due to crystallization to a region from the one end to the intermediate position, with both heating step carried out with the same heat source facing the one end of the piece, in a manner set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 26, 2022